                Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 1 of 11



                                                                     The Honorable Barbara J. Rothstein
 1

 2

 3

 4
 5

 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
          MON RITH, DALIS SUN, and SUPER
 9        VIDEO INC. doing business as GROCERY               No. 2:19-cv-01582-BJR
          PLUS,
10

11                                  Plaintiffs,               STIPULATED PROTECTIVE ORDER

12                             V.

13        UNITED STATES OF AMERICA
14
                                    Defendant.
15

16

17   1.       PURPOSES AND LIMITATIONS

18            Discovery in this action is likely to involve production of confidential, proprietary, or

19 private information for which special protection may be warranted. Accordingly, the parties

20   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

21   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

22 protection on all disclosures or responses to discovery,, the protection it affords from public

23   disclosure and use extends only to the limited information or items that are entitled to confidential

24   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

25   confidential information under seal.

26
     STIPULATED PROTECTIVE ORDER- 1                                         UNITED STA TES ATTORNEY
     Case No. Cl9-1582-BJR                                                 700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 2 of 11




 1 2.        CONFIDENTIAL" MATERIAL
 2          "Confidential" material shall include the following documents and tangible things

 3 produced or otherwise exchanged:

 4              •   Applicable portions of the Administrative Record containing information exempt
                    from disclosure under the Food and Nutrition Act of 2008;
 5
                •   Governmental records containing information exempt from disclosure under the
 6
                    Food and Nutrition Act of 2008;
 7
                •   Applicable portions of records prepared in relation to the USDA investigation of
 8                  plaintiff containing information exempt from disclosure under the Food and
                    Nutrition Act of 2008;
 9
                •   Portions of deposition transcripts containing information exempt from disclosure
10
                    under the Food and Nutrition Act of 2008;
11
                •   Any financial information not publicly filed with any federal or state regulatory
12                  authority;
13              •   Information pertaining to SNAP households, including but not limited to the
                    household' s SNAP card number, demographic information, household size, and
14                  names of authorized users in the household;
15              •   Comparison store information, including sales data, inventory records, operational
16                  details and other identifying information; and

17              •   Information pertaining to FNS policies and procedures and ALERT operational
                    information whose dissemination would compromise the ability of the USDA to
18                  discover illegal EBT activity and allow retailers to avoid detection, including but
                    not limited to policy memoranda, pertinent portions of the Standard Operating
19                  Procedures, and other program details, guidelines, thresholds or information.
20

21   3.     SCOPE

22          The protections conferred by this agreement cover not only confidential material (as

23   defined above), but also (1) any information copied or extracted from confidential material; (2) all

24 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

25 conversations, or presentations by parties or their counsel that might reveal confidential material.

26
     STIPULATED PROTECTIVE ORDER - 2                                      UNITED STA TES ATTORNEY
     Case No. Cl9-1582-BJR                                               700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                   Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 3 of 11



 1           However, the protections conferred by this agreement do not cover information that is in

 2 the public domain or becomes part of the public domain through trial or otherwise.

 3 4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 4           4.1      Basic Principles. A receiving party may use confidential material that is disclosed

 5 or produced by another party or by a non-party in connection with this case only for prosecuting,

 6 · defending, or attempting to settle this litigation'. Confidential material may be disclosed only to

 7 the categories of persons and under the conditions described in this agreement. Confidential

 8 material must be stored and maintained by a receiving party at a location and in a secure manner

 9 that ensures that access is limited to the persons authorized under this agreement.

10           4.2      Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise ordered

11   by the court or permitted in writing by the designating party, a receiving party may disclose any

12   confidential material only to:

13                    (a)    the receiving party's counsel of record in this action, as well as employees

14   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

15                    (b)    the officers, directors, and employees (including in house counsel) of the

16 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

17   agree that a particular document or material produced is for Attorney's Eyes Only and is so

18   designated;

19                    (c)    experts and consultants to whom disclosure is reasonably necessary for this

20   litigation and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

21                    (d)    the court, court personnel, and court reporters and their staff;

22                    (e)    copy or imaging services retained by counsel to assist in the duplication of

23   confidential material, provided that counsel for the party retaining the copy or imaging service

24   instructs the service not to disclose any confidential material to third parties and to immediately

25   return all originals and copies of any confidential material;

26
     STIPULATED PROTECTIVE ORDER - 3                                        UNITED STATES ATTORNEY
     Case No. Cl 9-1582-BJR                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHING TON 98101
                                                                                   (206) 553-7970
                   Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 4 of 11




 1                    (f)    during their depositions, witnesses in the action to whom disclosure is

 2 reasonably necessary and who have signed the "Acknowledgment and Agreement to Be Bound"

 3 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 4 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 5 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6 under this agreement;

 7                    (g)    the author or recipient of a document containing the information or a

 8 custodian or other person who otherwise possessed or knew the information.

 9           4.3      Filing Confidential Material. Before filing confidential material or discussing or

10 referencing such material in court filings, the filing party shall confer with the designating party,

11   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

12 remove the confidential designation, whether the document can be redacted, or whether a motion

13   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

14 designating party must identify the basis for sealing the specific confidential information at issue,

15   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

16 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

17 the standards that will be applied when a party seeks permission from the court to file material

18 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

19 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

20 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

21   the strong presumption of public access to the Court's files.

22 5.       DESIGNATING PROTECTED MATERIAL .

23          5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party

24 or non-party that designates information or items for protection under this agreement must take

25   care to limit any such designation to specific material that qualifies under the appropriate

26
     STIPULATED PROTECTIVE ORDER - 4                                         UNITED STATES ATTORNEY
     Case No. Cl9-1582-BJR                                                  700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 5 of 11



  1 standards. The designating party must designate for protection only those parts of material,

 2 documents, items, or oral or written communications that qualify, so that other portions of the

 3 material, documents, items, or communications for which protection is not warranted are not swept

 4 unjustifiably within the ambit of this agreement.

 5           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 8 and burdens on other parties) expose the designating party to sanctions.

 9           If it comes to a designating party's attention that information or items that it designated for

10 protection do not qualify for protection, the designating party must promptly notify all other parties

11   that it is withdrawing the mistaken designation.

12           5.2    Manner and Timing of Designations.           Except as otherwise provided in this

13   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

14 ordered, disclosure or discovery material that qualifies for protection under this agreement must

15 be clearly so designated before or when the material is discl?sed or produced.

16                  (a)     Information in documentary form: (e.g., paper or electronic documents and

17 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

18 the designating party must affix the word "CONFIDENTIAL" to each page that contains

19 confidential material. If only a portion or portions of the material on a page qualifies for protection,

20 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

21   markings in the margins).

22                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

23   and any participating non-parties must identify on the record, during the deposition or other pretrial

24 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

25   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

26
     STIPULATED PROTECTIVE ORDER- 5                                         UNITED STATES ATTORNEY
     Case No. C19-1582-BJR                                                 700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                   Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 6 of 11




 1 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 2   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 3 at trial, the issue should be addressed during the pre-trial conference.

 4                    (c)    Other tangible items: the producing party must affix in a prominent place

 5 on the exterior of the container or containers in which the information or item is stored the word

 6 "CONFIDENTIAL." If only a portion or portions of the information or item warrant protection,

 7 the producing party, to the extent practicable, shall identify the protected portion(s).

 8           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 9 designate qualified information or items does not, standing alone, waive the designating party's

10 right to secure protection under this agreement for such material. Upon timely correction of a

11   designation, the receiving party must make reasonable efforts to ensure that the material is treated

12 in accordance with the provisions of this agreement.

13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

14           6.1      Timing of Challenges. Any party or non-party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a designating party's confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18   challenge a confidentiality designation by electing not to mount a challenge promptly after the

19 original designation is disclosed.

20           6.2      Meet and Confer. The parties must make every attempt to resolve any dispute

21   regarding confidential designations without court involvement.              Any motion regarding

22   confidential designations or for a protective order must include a certification, in the motion or in

23   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

24 with other affected parties in an effort to resolve the dispute without court action. The certification

25   must list the date, manner, and participants to the conference. A good faith effort to confer requires

26
     STIPULATED PROTECTIVE ORDER - 6                                        UNITED ST A TES ATTORNEY
     Case No. C19-1582-BJR                                                 700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                   Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 7 of 11



 1 a face-to-face meeting or a telephone conference.

 2           6.3      Judicial Intervention.   If the parties cannot resolve a challenge without court

 3   intervention, the designating party may file and serve a motion to retain confidentiality under Local

 4   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable).           The burden of

 5 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 6 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 7   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 8 the material in question as confidential until the court rules on the challenge.

 9   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
10

11           If a party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this action as "CONFIDENTIAL," that party

13   must:

14                    (a)    promptly notify the designating party in writing and include a copy of the

15   subpoena or court order;

16                    (b)    promptly notify in writing the party who caused the subpoena or order to

17   issue in the other litigation that some or all of the material covered by the subpoena or order is

18   subject to this agreement. Such notification shall include a copy of this agreement; and

19                    (c)    cooperate with respect to all reasonable procedures sought to be pursued by

20 the designating party whose confidential material may be affected.

21   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

23   material to any person or in any circumstance not authorized under this agreement, the receiving

24 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

25   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

26
     STIPULATED PROTECTIVE ORDER- 7                                         UNITED STATES ATTORNEY
     Case No. C19-1582-BJR                                                 700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 8 of 11




 1 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 2 and (d) request that such person or persons execute the "Acknowledgment and Agreement to Be

 3 Bound" that is attached hereto as Exhibit A.

 4 9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5 MATERIAL

 6          When a producing party gives notice to rece1vmg parties that certain inadvertently

 7 produced material is subject to a claim of privilege or other protection, the obligations of the

 8 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 9 is not intended to modify whatever procedure may be established in an e-discovery order or

10 agreement that provides for production without prior privilege review. The parties agree to the

11   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

12   10.    NON TERMINATION AND RETURN OF DOCUMENTS

13          Within 60 days after the termination of this action, including all appeals, each receiving

14 party must return all confidential material to the producing party, including all copies, extracts and

15   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

16          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

17 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

19 product, even if such materials contain confidential material.

20          The confidentiality obligations imposed by this agreement shall remain in effect until a

21   designating party agrees otherwise in writing or a court orders otherwise.

22

23                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

24 DATED: February 26, 2020                               Isl Bardi D. Martin
                                                          Bardi D. Martin, WSBA #39077
25                                                        Attorney for Plaintiffs
26
     STIPULATED PROTECTIVE ORDER- 8                                       UNITED STATES ATTORNEY
     Case No. C19-1582-BJR                                               700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 9 of 11




 1 DATED: February 26, 2020                  Isl Ashley_ C. Burns
                                             Ashley C. Burns, NY Bar #5186382
 2                                           Attorney for Defendant

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE ORDER - 9                         UNITED STATES ATTORNEY
     Case No. Cl9-1582-BJR                                  700 STEWART STREET, SUITE 5220
                                                              SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
              Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 10 of 11



 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney-client privilege, attorney work-product protection, or any other

 6 privilege or protection recognized by law.

 7
                           1t
 8 DATED: February ll_, 2020

 9

10                                                                            HSTEIN
                                                                         i trict Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE ORDER - l 0                                  UNITED STATES ATTORNEY
     Case No. C19-1582-BJR                                             700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:19-cv-01582-BJR Document 13 Filed 02/27/20 Page 11 of 11



 1                                                EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I,                                                     [print   or   type    full   name],    of

 4 _ _ _ _ __ _ _ _ __ _ _ _ _ _ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Mon Rith et al. v. United States, Case No. 2:19-CV-01582-BJR. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

10 of contempt. I solemnly promise that I will not disclose in any manner any information or item

11   that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

12 with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE ORDER- 11                                         UNITED STATES ATTORNEY
     Case No. Cl 9-1582-BJR                                                 700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHING TON 98101
                                                                                    (206) 553-7970
